Title: From George Washington to Major General Stirling, 17 October 1778
From: Washington, George
To: Stirling, Lord (né William Alexander)


          
            My Lord.
            Head Quarters Fredericksburg 17th October 1778
          
          I have recd your favs. of the 14th and 15th instants. I have undoubted intelligence that a very considerable embarkation is making from New York. It is of the utmost importance that we should ascertain the numbers as near as possible—their destination—the time of their sailing—and above all how they are convoyed as to number and force of Ships of War. Upon this, and a certain account of what ships of War remain at New York, the Count D’Estaing will probably form his plan of operations. I therefore intreat your Lordship to leave no means untried to come at a knowledge of these facts. I would not wish you to take up any vague reports, because I shall forward your intelligence to the Count. You may always distinguish in your letters between what you think may be depended upon, and what is dubious.
          If an Officer acquainted with marine Affairs was stationed at Bonum Town, he would have an opportunity of seeing every thing going in or out of the Hook, and could give intelligence of the time of the fleets sailing; endeavouring to distinguish the Men of War from the Transports.
          Major Howell will have a better opportunity of counting the exact number from his Station at Black Point. Be pleased to give him notice that a fleet is upon the point of sailing—desire him to be attentive, and inform him of the importance of being particular, and expeditious in communicating his intelligence.
          I do not intend that Woodfords Brigade shall remain at Newark longer than untill the views of the Enemy are more fully known. This will in all probability be very shortly. I would not therefore have them order down more of their Baggage than is absolutely necessary. As the enemy have retired, a small escort from the Brigade will convoy the Baggage, who may carry down the field Artillery at the same time. I am with great Regard Your Lordships most obt Servt
          
            Go: Washington
          
        